Title: From George Washington to Timothy Pickering, 29 June 1796
From: Washington, George
To: Pickering, Timothy


        (Private)
       
        
          Dear Sir,
          Mount Vernon 29th June 1796
        
        Did Mr Liston furnish the letter you asked of him, in favor of Cap: Talbots agency, to the West Indies? Has any representation been made to him, independent of that application, consequent of the evidence you have recd of the Impressment of our Seamen?
        When I left Philadelphia, it was expected, & from Mr & Mrs Liston themselves, that they were to follow us in ten days; and allowing a few days between, the Chevr & Madam de Friere was to follow them: Since which I have not heard a word of either; and am held in suspence. I gave the French Minister also an Invitation; and understood from Mr la Fayette that he proposed to set out for this place in ten days after they did; which was three days later than my doing it.
        As uncertainty with respect to the coming of these Gentlemen and their ladies (the French Minister’s lady I have no reason to expect) and of the time they may be expected, is not very pleasant; some other arrangements being impeded thereby. I would thank you therefore or any of the other Gentlemen, if it can be accomplished indirectly—or at least without formality—to give me some items of their movements, and intentions; that I may know what to rely on, & regulate other matters accordingly.
        
        Is the Spanish Minister arrived in Philadelphia? If so, what do you understand to be his Plan? If he is not, what accounts have you of him? With very great esteem & regard I am—Dear Sir Your affectionate
        
          Go: Washington
        
      